    Case 11-00169-CL11            Filed 12/21/20       Entered 12/22/20 12:18:35            Doc 477        Pg. 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
                                                  Minute Order
Hearing Information:
                                                                                                                        0
                Debtor:     LAW OFFICES OF PATRICK E. CATALANO
         Case Number:       11-00169-CL11        Chapter: 11
   Date / Time / Room:      MONDAY, DECEMBER 21, 2020 11:00 AM DEPARTMENT 5
    Bankruptcy Judge:       CHRISTOPHER B. LATHAM
     Courtroom Clerk:       JILLMARIE MCGREW
      Reporter / ECR:       JENNIFER GIBSON
Matter:
         STATUS CONFERENCE ON CHAPTER 11 PETITION



Appearances:
       MARK ADAMS POPPETT, ATTORNEY FOR LAW OFFICES OF PATRICK E. CATALANO (telephonic)
       DAVID ORTIZ, ATTORNEY FOR U.S. TRUSTEE (telephonic)
       CHRISTOPHER R. BARCLAY, CH. 11 PLAN DISBURSING AGENT (telephonic)
       DANNY R. MCDONALD, ATTORNEY FOR STANLEY K. KAUFMAN (telephonic)
       PATRICK E. CATALANO present (telephonic)
       STANLEY K. KAUFMAN present (telephonic)

Disposition:                                                                                                  0

       Court received a case status report and explanations from the parties in interest.

       Court now directs the Ch. 11 Disbursing Agent, Mr. Barclay, to provide a report of payments made
       to Class 3(b) unsecured creditors. It should list the amount of their claims and the sums that
       have been paid on each claim to date. That report is to be filed & served by 1/15/21.

       Court acknowledges the correspondence from Mr. Kaufman dated 11/2/20 (re ECF No. 472).
       This status conference was in part in reaction to that, however there is no pending motion
       or request for relief for the Court to rule on as things are presently postured.
       And so, with that, the status conference goes off calendar.

       Finally, Court notes that it expects the Debtor will continue faithfully to timely make quarterly
       operating reports as discussed in court.


       cc: Stanley K. Kaufman




Page 1 of 1                                                                                         12/22/2020 12:15:52PM
